Citation Nr: 1456888	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  11-26 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability prior to November 9, 2009.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967, from August 1968 to May 1970, and from November 1973 to November 1976, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied entitlement to a TIDU.

The Veteran testified at a hearing before a Decision Review Officer (DRO) in April 2012.  A hearing transcript is of record.

The Board remanded the Veteran's TDIU claim for further development in August 2014.  Thereafter, the Agency of Original Jurisdiction (AOJ) granted entitlement to a TDIU, effective November 9, 2009, in a November 2014 rating decision.  

In the November 2014 rating decision, the AOJ additionally granted an increased disability rating for the Veteran's service-connected PTSD.  The AOJ subsequently issued a November 2014 supplemental statement of the case (SSOC) addressing only the issue of entitlement to a higher rating for PTSD.  Notably, however, the Board does not have jurisdiction over the increased rating claim for PTSD as the Veteran has not filed a notice of disagreement (NOD) or substantive appeal with respect to the issue.  Moreover, the issue was not the subject of a prior statement of the case (SOC) in the current appeal.  See 38 C.F.R. § 19.31(a) (2014) (providing that an SSOC can in no case "be used to announce decisions by the [AOJ] on issues not previously addressed in the [SOC]...").  

While there is a time limit for filing an NOD following an AOJ decision, the failure to provide notice of appellate rights tolls the period for filing a notice of disagreement.  See Hauck v. Brown, 6 Vet. App. 518, 519 (1994) (failure to provide adequate notification of denial tolls the period to file a notice of disagreement).  Here, the Veteran was not provided notice of her appellate rights upon issuance of the November 2014 rating decision.  Thus, this matter is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on her part.


REMAND

The Veteran has maintained that her service-connected disabilities have rendered her unemployable since June 2007.  Following issuance of the November 2014 rating decision, the AOJ returned the this appeal to the Board without issuing an SSOC with respect to the Veteran's entitlement to a TDIU prior to November 9, 2009.  This issue must be remanded for issuance of an SSOC, if the Veteran's appeal has not been satisfied.

Review of the claims file reveals that employment records from AstraZeneca were not obtained because authorization from the Veteran was required to release the records.  Additionally, during her April 2012 DRO hearing, it was noted that private treatment records, including from a Dr. Martin, remained outstanding.  The Veteran has not been asked to provide authorization for VA to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining authorization from the Veteran, obtain private treatment records from Dr. Martin, and from any other provider that has treated her service-connected disabilities and for which records have not been obtained.

2.  After obtaining authorization from the Veteran, obtain her employment records from AstraZeneca.

3.  Thereafter, if the Veteran's appeal with respect to the effective date of her assigned TDIU is not satisfied, issue an SSOC with respect to this issue.  Then, return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

